Hoyt, J.
(dissenting). — I dissent. The proofs show clearly that the secretary of the interior found as a fact that Minnick had full knowledge that the land was within the corporate limits of the city of Seattle at the time he made entry thereof, and this being so, for the reasons given by me when the case was here before, I think that he was not entitled to any of the benefits of the curative statute of March 3, 1877, and that the action of the land department in refusing to allow his entry was correct, and he should be allowed to assert no rights by virtue thereof against the patent under which the respondents hold.